Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Master and servant, § 689*—when evidence sufficient to sustain finding that presence of ice on platform, used in icing cars unusual. In an action against a railroad company by an assistant watchman who was injured while on a tour of inspection at night as a result of slipping on loose ice on a long and high unlighted platform used in icing refrigerator cars, evidence held sufficient to sustain a finding that the presence of ice on the platform was an unusual and extraordinary occurrence. 3. Master and servant, § 333*—when assistant railroad watchman does not assume risk of injury from ice on platform used in icing cars. An assistant railroad watchman who is making a tour of inspection at night, and in the course of his duties, passes over a high, unlighted platform used in icing refrigerator cars, does not assume the risk incident to the presence of crushed ice at such time, it appearing that such presence of ice is unusual and extraordinary.